O’Brien, J. (dissenting).
As shown by the petition and return, from September, 1878, until May 31, 1896, a period of over seventeen years, the relator was a clerk of the board of parks. He commenced at a salary of two dollars a day, and was finally receiving $2,000 per annum. After several requests to resign, the relator received a letter from the president of the board, as follows:
“ New York, May 16th, 1896.
“ F. H. D. Mason, Esq.,
“ The Arsenal:
“Dear Sir.— I have recommended to my colleagues in the Park Board your discharge from the department as clerk on account of general inefficiency and neglect of your duties, the payment of exorbitant prices for supplies, carelessness in the audit of bills and the purchase of inferior articles. If you desire it, you will be given a hearing before the Board at its meeting on Monday next, at 4 o’clock. “Yours very truly,
“ S. Y. R. CRUGER,
“President.”
In reply the relator wrote: “ I am in receipt of your notification, dated May 15th, of your intention to recommend my discharge to your colleagues, and stating if I desired a hearing would be given me. I would respectfully request that the opportunity be so-granted.” Thereupon the president wrote to the relator : “ I am in receipt of your letter of the 18th inst., in reply to mine of the 15tli, stating that you desire an opportunity to be heard before the Board. We should have given you that opportunity to-day, but owing to the unexpected absence of Commissioner McMillen it was decided to postpone the matter until Monday afternoon next, 25th inst., at 4 o’clock, when you will be.given an opportunity tobe heard.”
On the twenty-fifth of May the relator appeared before the board with his answer. The president read his letter of May fifteenth, and *488to the inquiry by another commissioner whether specific charges were to be made or general charges^ the president'.replied: “It was simply a general letter.” Thereupon the president said: “ I will go into the details .of these charges,” which were the ones mentioned in his letter of .May fifteenth, and he proceeded to make a statement, during which he read from a paper which contained less than fifty items of articles such as scoop shovels, axe handles, corn brooms, mop handles, etc., extending over a period of three years, 1894, 1895 and 1896, and concerning which he stated.: “I have been satisfied for a long time that we. were paying a great deal too much for a great many of the articles.” Apart from this statement and the speech of the president, nothing was presented against the relator, and he in reply filed a written answer, in which, as to the charge of general inefficiency, he pointed to his long service and promotions. To the other charges his answer was as follows: “ As to the charge of neglect of duty, in the absence of specifications, my ' answer is a denial. The statement that I paid exorbitant prices for supplies, again, in the absence of specifications, I cannot refute'. The other charge, carelessness in the audit of hills, has naught to do with me, inasmuch as I am not the auditor, nor in any way responsible for the record of hills. My connection with them is only drawing the order, which is simply , the initial step, and certifying the prices. As to the charge of having purchased inferior articles,' in the absence of specific charges, it is impossible to make reply. * * * If I am furnished with specifications of the charges I will answer them in detail, and I- trust that time will he given me to do so.”
The reading of the relator’s answer ended the hearing, and the return . shows that at once- upon its termination, the relator not being present, the following was entered upon the minutes : “ E. H. D. Mason, clerk, appeared before the board and was heard in answer to charges of general inefficiency, neglect of duty, payment of exorbitant prices for supplies, carelessness in comparing and passing on bills for payment, and the purchase of inferior articles.” On the same day, at the same meeting, the relator not being present, by resolution of the respondents, the relator was discharged from the , service, to take effect May 31, 1896.
The validity of the proceedings which resulted in the relator’s ■ dismissal is before us for review. The charges, though general, *489were sufficiently grave, if true, to justify the action of the board, and if a- legal hearing was accorded to the relator, with an opportunity of making an explanation, secured him by section 48 of the Consolidation Act, then we are not concerned with the conclusion that may have been reached as to the merits of the explanation, because that is a matter of which they were the judges, and with reference to determining which they are vested with discretionary power. As said in People ex rel. Keech v. Thompson (94 N. Y. 451): “ It seems to have been intended that the commissioner should exercise this power upon facts within his own knowledge, or based upon information received by him, after communicating to the relator his purpose of removing him, with notice of the reason why he proposed to take such action, and after allowing him an opportunity to make explanation as to the facts assigned as grounds for the removal.” ' '
And as said in People ex rel. Mitchel v. La Grange (2 App. Div. 444): “ ‘An explanation may consist either of excusing any delinquency or apparent neglect or incapacity—: that is, explaining the unfavorable appearances or disproving the charges.’ To do this efficiently the accused must not have to, grope in the dark. He should know not only the technical charge, but upon what, in fact, it is based. It is apparent that to enable the accused thus to explain, he must be apprised not only of the general charge, but of the specification. He must know, too, whether his explanation should be addressed to removing some personal misunderstanding of the commissioners, or to dissipating unfavorable appearances stamped upon their minds by inaccurate information or by a mistaken view of accurate information.”
Here the charges were most general in their nature; and what the relator asked and wliat wé think he was entitled to before being. called upon for an explanation, or before he would be in a position. to give ■ an explanation, was some specifications. None,, however, was furnished, unless it be the statement read by the president upon the hearing, which, even if it be regarded as sufficient, is not now material, because the relator never saw it until this return was made. It was produced upon the hearing, it is true, for the first time and read, a.nd the only knowledge of its contents that the relator ever *490got was what he could. gather.from, hearing it read offhand by the. president of the board. Though he desired to answer the charges in detail, and said he trusted that time would be given him to do so, the opportunity was not accorded him, but the president, apparently satisfied with his own knowledge, went through the form of giving the relator a hearing, but left him entirely in the dark as to what he was to explain. The record shows clearly that the president of the board concluded that he. had sufficient information to justify his removing the relator; and that he had predetermined upon that action is also clearly made to appear. . Whilst there is nothing in the act which forbids this condition of mind on the part of the commissioner, he must nevertheless not proceed in such a way as to show that his mind is shut to all explanation and that lie is indisposed to accord to the person upon trial before him the rights which the statute grants. As said by Barbett, J., in People ex rel. Mitchel v. La Grange (supra): The opportunity of explanation is his sole and somewhat meagre right. For that very reason it should be carefully guarded and enforced.” And again: “ This explanation is not a mere form to precede a predetermined removal: The minds of the commissioners must be open to the explanation. They must act upon it fairly and reasonably.”
■ In our view, therefore, it clearly appearing that the right which . the relator had of explanation was not accorded him, the proceeding should be annulled and the relator reinstated, with costs.
Parker, J., concurred. .
Writ dismissed, with costs.